
	
		III
		111th CONGRESS
		1st Session
		S. RES. 26
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing and honoring Ralph Wilson, Jr.
		  and Bruce Smith on being selected to the 2009 Pro Football Hall of Fame
		  class.
	
	
		Whereas Ralph Wilson, Jr. was born in Columbus, Ohio on
			 October 17, 1918, and grew up in Detroit, Michigan;
		Whereas Ralph Wilson, Jr. is a graduate of the University
			 of Virginia and attended the University of Michigan Law School;
		Whereas Ralph Wilson, Jr. bravely served in the United
			 States Navy during World War II;
		Whereas Ralph Wilson, Jr.’s first involvement in
			 professional football was as a minority owner of the National Football League’s
			 (NFL) Detroit Lions;
		Whereas, on October 28, 1959, Ralph Wilson, Jr. created
			 the Buffalo Bills, the seventh American Football League (AFL) franchise;
		Whereas under Ralph Wilson, Jr.’s leadership and with the
			 legendary players Jack Kemp, Cookie Gilchrist, Billy Shaw, and Tom Sestak, the
			 Buffalo Bills were AFL champions in 1964 and 1965;
		Whereas Ralph Wilson, Jr., head Coach Marv Levy, and
			 outstanding talented players, including Jim Kelly, Bruce Smith, Thurman Thomas,
			 and Andre Reed, led the Buffalo Bills to Super Bowls XXV, XXVI, XXVII, and
			 XXVIII;
		Whereas, in 1998, the Buffalo Bill’s home stadium was
			 named “Ralph Wilson Stadium” to honor the team's owner;
		Whereas, at 90 years old, Ralph Wilson, Jr. is still a
			 champion for his team;
		Whereas Bruce Smith was born in Norfolk, Virginia on June
			 18, 1963;
		Whereas Bruce Smith attended Virginia Polytechnic
			 Institute and State University and is one of the most-celebrated football
			 players of his alma mater, having been nicknamed “The Sack Man”;
		Whereas Bruce Smith was drafted to the Buffalo Bills in
			 1985 as the number one draft pick overall;
		Whereas Bruce Smith was a member of the Buffalo Bills for
			 Super Bowls XXV, XXVI, XXVII, and XXVIII;
		Whereas Bruce Smith was first selected to play in the Pro
			 Bowl in 1987, and was selected 10 additional years during which he was a
			 Buffalo Bill;
		Whereas Bruce Smith boasts numerous professional football
			 recognitions, including Pro Bowl Most Valuable Player, Associated Press NFL
			 Defensive Player of the Year, Newspaper Enterprise Association Defensive Player
			 of the Year, United Press International Defensive Player of the Year, and
			 American Football Conference (AFC) Defensive Player of the Year; and
		Whereas Bruce Smith completed his career as a Washington
			 Redskin in 2003 after 19 seasons and a record 200 sacks: Now, therefore, be
			 it
		
	
		That the Senate recognizes and honors
			 Ralph Wilson, Jr. and Bruce Smith on being selected to the 2009 Pro Football
			 Hall of Fame class.
		
